DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a device for managing the operation of an artificial heart utilizing two parallel management channels that involve a first insulation system including one or more DC/DC converter units for insulation from the electrical power supply and a second insulation system that includes one or more I2C isolators to insulate the first management channel from the second management channel.
The closest prior art is Kanebako (EP 2,255,839 A1) (as cited on IDS submitted 04/06/17) in view of Barreras (US 5,941,906), Zilbershlag (US 2018/0339093 A1) and Smith (US 2015/0066142 A1).
Kanebako discloses a device for managing the operation of an artificial heart (e.g. Figs 1 and 3; abstract; [0010]-[0011]), said device for managing the operation of an artificial heart comprising a first management channel (e.g. Fig 3:210 [0048]-[0049]), a second management channel (e.g. Fig 3:310 [0058]-[0059]), wherein said first management channel and second management channel are installed in parallel (e.g. Fig 3) and each includes: an electrical supply formed by a portable electrical power supply (e.g. [0037] an emergency battery) and a fixed electrical power supply (e.g. Fig LDSW1/ LDSW2 [0056] a built-in battery), a management system constructed and arranged to supervise and control the electrical power supply of an artificial heart (e.g. [0037]; [0109]-[0110]), the management system including a microprocessor (e.g. [0105] 500) and one or more memories connected to the microprocessor (e.g. [0105] 520/530).  Barreras discloses an implantable, modular tissue stimulator having a first insulation system including one or more DC/DC converter units constructed and arranged to insulate the body electrically from the electrical power supply (e.g. abstract; Fig 2:44 col 6 lines 24-63 the system explicitly says the DC/DC converters are used for isolating the main power source from the electrodes used for stimulation in connection with the tissue/body of the user and each of the I/o modules or management channels can work independently), and from the management system, the microprocessor being connected to the first insulation system to adjust, via the one or more DC/DC converter units, a voltage supplied by the electrical power supply (e.g. abstract; Fig 2:44 col 6 lines 24-63 the system discloses that control logic 42 can control the amplitude bus 72 the determine the voltage at the output of the DC/DC converter 44).
Furthermore, Zilbershlag discloses an inter-integrated circuit router that further comprises a second insulation system that includes one or more I2C isolators (e.g. Fig 12:3010; [0066]) The system utilizes a digital isolator to for regulating the different circuitries from each other ).
Additionally, Smith discloses a four chamber redundant-impeller artificial heart such that the first management channel and the second management channel are configured to be operate by the device for managing the operation of an artificial heart completely independently from one another (e.g. [0053]; [0055]-[0056] Fig 8 the system discloses a pair of fully-redundant fully-interconnected microcontrollers that each have the complete capability to control and run the entire artificial heart system and its monitoring and charging functions alone).
The combination of Kanebako in view of Barreras, Zilbershlag, and Smith is silent regarding wherein the I2C isolators insulate the first management channel from the second management channel. While it appears to be well known in the art to utilize I2C circuits in the art, there are numerous reasons that the I2C circuits can be utilized (such as grounding them) and there seems to be a lack of motivation or reason in the art to utilize it to insulate the management channels from each other. The prior art of record, taken individually or in combination does not teach or render obvious the configuration of elements as disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Dicks (US 2008/0097912 A1) also discloses the use of an I2C circuit with two management channels (microcontrollers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jessandra Hough							August 9, 2021
/J.F.H./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792